Citation Nr: 1026827	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain, prior to June, 17, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, from June 17, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to 
February 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO granted service 
connection and assigned an initial, 10 percent rating for 
lumbosacral strain effective June 29, 2006; granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for hemorrhoids, effective June 29, 2006; granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for right inguinal hernia repair, effective June 29, 2006; 
and denied service connection for multiple sclerosis.  The Board 
notes that service connection for lumbosacral strain, for 
hemorrhoids, and for right inguinal repair had been granted in a 
prior December 1994 rating decision; however, the December 1994 
rating decision was vacated when the Veteran's active military 
status was reinstated retroactively.  

In July 2007, the Veteran filed a notice of disagreement (NOD) 
with the initial disability ratings assigned and the denial of 
service connection.  

In a January 2008 rating decision, the RO granted service 
connection for multiple sclerosis with right lower extremity 
weakness; because this represents a full grant of the benefits 
sought with respect to this issue, this matter is no longer 
before the Board for consideration.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1977).

Also in January 2008, the RO issued a statement of the case (SOC) 
with respect to the remaining claims for higher initial ratings.  
Later that month, the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).  

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
withdrew from appeal his claims for  higher initial ratings for 
hemorrhoids and for residuals of a right inguinal repair.  See 38 
C.F.R. § 20.204 (2009).  Also during the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of his 
right to have this evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
lumbosacral strain, the Board has characterized that matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).  Moreover, although the RO has granted a higher 
rating of 20 percent for the Veteran's lumbosacral strain, from 
June 17, 2008, inasmuch as higher ratings for this disability are 
available both before and after this date, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the appeal as to the lumbar spine disability now encompasses both 
matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. 
App. 35,38 (1993).

The Board's decision on the matter of an initial rating in excess 
of 10 percent for lumbosacral strain, prior to June 17, 2008, is 
set forth below.  The claim for a rating in excess of 20 percent 
for lumbosacral strain, from June 17, 2008, is addressed in the 
remand following the order; this matter is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  From the June 29, 2006 effective date for service connection 
through June 16, 2008, the Veteran's service-connected 
lumbosacral strain was primarily manifested by mild pain; 
however, forward flexion of the thoracolumbar spine was not 
limited to 60 degrees or less, the combined range of motion was 
not less than 120 degrees, and there were no muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour, or separately ratable neurological manifestations 
of lumbar spine disability. 

3.  At no point prior to June 17, 2008 was the Veteran's service-
connected low back disability shown to be so exceptional or 
unusual as to render the schedular criteria inadequate for rating 
the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar 
strain, prior to June 17, 2008, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The 
August 2006 letter also notified the Veteran to submit any 
evidence in his possession pertinent to the claim herein decided 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect) and provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The April 2007 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the August 2006 letter - 
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini - also meets the VCAA's timing of 
notice requirement.

Post rating, the January 2008 SOC set forth applicable criteria 
for lumbosacral strain (which suffices, in part, for 
Dingess/Hartman).  After issuance of such notice, and opportunity 
for the Veteran to respond, the September 2008 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), private medical records, and the report 
of a December 2006 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his behalf.  
No further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The Veteran has been awarded service connection for lumbosacral 
strain, effective June 29, 2006, and for the period prior to June 
17, 2009, an initial, 10 percent rating has been assigned under 
DC 5237 (for lumbosacral strain).  However, the primary criteria 
for rating spine disability-to include lumbosacral strain, is 
set forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  See 38 C.F.R. § 4.71a.  

The General Rating Formula provides for assignment of a 10 
percent rating for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or when 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of height.  The next 
higher rating of 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 40 percent is 
warranted for disability of the thoracolumbar spine either where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or where there is favorable ankylosis of the thoracolumbar spine.  
A 50 percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which functional 
loss due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that an initial rating higher than 10 
percent for lumbosacral strain, for the period prior to June 17, 
2008, is not warranted.

At the outset, the Board notes that the Veteran also has been 
diagnosed with degenerative disc disease (DDD) of the lumbar 
spine.  It is unclear whether the lumbar spine DDD is an aspect 
or progression of the service-connected lumbosacral strain.  His 
treating physicians and the VA examiners have not distinguished 
the symptoms associated with the service-connected lumbosacral 
strain from those of the nonservice-connected lumbar spine DDD.  
However, the Board finds that, even considering all of the 
Veteran's lumbar spine symptoms in evaluating his service-
connected lumbosacral strain, a rating higher than 10 percent is 
not warranted prior to June 17, 2008.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability). 

A May 2006 private treatment record notes that a magnetic 
resonance imaging (MRI) showed canal stenosis at several levels 
and that the Veteran underwent a series of epidural steroids, but 
continued to have continued pain and weakness.  He underwent 
decompressive surgery from the L3 to L5 level in July 2005, with 
some definite improvement following the surgery with regards to 
the weakness, but he reported increased weakness after returning 
from vacation in December.  An April 2006 electromyograph (EMG) 
was normal.  On clinical examination, his lumbar spine range of 
motion was intact and straight leg raising was negative.  
Reflexes were more active in the right lower extremity and 
slightly more active in the left arm; the Veteran also had 
proximal and distal weakness in the right lower extremity.  The 
neurological examination was otherwise unremarkable.  The 
physician believed that the progressive weakness of the right 
lower extremity could have been a subcortical infarct or central 
lesion, but the MRI did not demonstrate this.  An August 2006 
record reflects that further neurological testing and a second 
opinion was obtained; and the Veteran was diagnosed with multiple 
sclerosis.    

In a November 2006 statement, the Veteran complained of low back 
pain, paresthesias (pins and needles feelings) in his feet and 
right foot drop when walking.  He said that he was given a series 
of injections, which provided temporary relief.  He said that his 
private physicians recommended a laminectomy, which was performed 
in June 2005.  He said that he noticed some initial improvement 
of his right leg symptoms with physical therapy, but after he 
returned from vacation, his symptoms worsened.  He also described 
neurological symptoms which were thought to be related to a mini-
stroke or an exacerbation of multiple sclerosis.  He said that 
his symptoms at that time involved mild pain in the lumbar 
region, not while lying down or seated, only while moving around.  
He said that it usually got better after moving and stretching.  
He also said he had paresthesias in both feet.  

The report of a December 2006 VA examination reflects the 
Veteran's complaints of intermittent low back pain occurring 8 to 
10 times per day.  He said the pain was mild, lasting 
approximately 5 minutes at a time.  He denied any radiation into 
his lower extremities.  He presented with a mild antalgic gait 
using a cane and a right foot brace for right foot drop as a 
result of his multiple sclerosis.  He said that it took him 
longer to complete tasks at work because of his back pain.  He 
said he had difficulty walking more than a half hour or lifting 
more than 40 to 50 pounds.  On physical examination, range of 
motion was from 30 degrees of extension to 90 degrees of flexion.  
Bilateral lateral flexion and rotation were to 30 degrees in each 
direction.  With three repetitions, range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The examiner said there was minimal pain with forward 
flexion to 80-90 degrees, extension to 20-30 degrees, bilateral 
lateral flexion to 20-30 degrees, and bilateral rotation to 20-30 
degrees.  There were minimal spasms and tenderness, but no 
weakness.  Motor functioning and sensory examination appeared to 
be clinically normal to monofilament testing.  Motor testing was 
also normal.  The Veteran denied any incapacitating episodes in 
the prior 12-month period.  The examiner noted that the Veteran's 
multiple sclerosis involved tingling or paresthesias of both 
lower extremities, clonus of his right ankle and right foot drop.  
The Veteran also has some weakness in his right lower extremity.    

To warrant a higher, 20 percent rating under the General Rating 
Formula, the evidence must show forward flexion limited to less 
than 60 degrees or the combined range of motion less than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The Board notes, 
initially, that the Veteran has an abnormal gait, but this has 
been associated with right foot drop and right lower extremity 
weakness due to multiple sclerosis.  The muscle spasms associated 
with lumbar spine disability have been described as mild and the 
evidence does not indicate abnormal spinal contour.  As regards 
limitation of motion, private treatment records reflect that 
range of motion was intact prior to June 17, 2008.  The December 
2006 VA examination showed full range of motion in all directions 
with only mild pain occurring in the last 10 degrees of motion 
(i.e., forward flexion to 90 degrees with mild pain occurring 80-
90 degrees).  There was no additional limitation with repeated 
testing.  These findings are consistent with the 10 percent 
rating that has been assigned and do not support a higher, 20 
percent rating.

The Board emphasizes that, for the period prior to June 17, 2008, 
the initial 10 percent rating assigned properly compensates the 
Veteran for the extent of his functional loss due to pain and 
other factors set forth in §§ 4.40 and 4.45, and DeLuca, and, 
thus, provide(s) no basis for any higher rating under the General 
Rating Formula.  In this regard, the Board notes that the 
December 2006 range of motion findings were obtained after three 
repetitions.  While the Veteran complained of pain, the Board 
notes that the rating criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present.  Moreover, there is simply 
no medical evidence to support a finding that the Veteran's pain 
was so disabling as to effectively result in forward flexion 
limited to 60 degrees or less, or combined range of motion less 
than 120 degrees, which, as indicated above, is required for the 
next higher rating.

Overall, the Board finds that the medical evidence for the period 
in question is most consistent with no more than a 10 percent 
rating under the General Rating Formula prior to June 17, 2008.  
Since the overall record does not support the assignment of the 
next higher, 20 percent rating under the General Rating Formula, 
it logically follows that no higher rating under this formula is 
assignable.

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected lumbar spine disability.  
Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in proportion 
to the impairment of motor or sensory function. 38 C.F.R. §§ 
4.120-4.124a.  Here, however, for the period in question, the 
Veteran's lumbar spine disability was not shown to involve any 
separately ratable manifestations.  

The Board notes that the Veteran has had numerous neurological 
complaints involving his lower extremities, which have been 
associated with service-connected multiple sclerosis.  During the 
December 2006 VA examination, he denied pain radiating from his 
lumbar spine into his lower extremities.  The Board also points 
out that a 40 percent rating has been assigned, effective June 
29, 2006, under DC 8520, for incomplete or complete paralysis of 
the sciatic nerve.  See 38 C.F.R. § 4.124a (2009).  Thus, even if 
the Veteran was shown to have neurological impairment in his 
lower extremities associated with lumbar spine disability for the 
period in , these symptoms could not be rated separately unless 
they manifested themselves differently (e.g., differently than 
lower extremity weakness, paresthesias, and foot drop associated 
with multiple sclerosis), so as not to violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of 
the same symptoms under different diagnostic codes is to be 
avoided). 

The Board also notes that no other provision of the rating 
schedule provides a basis for any higher rating prior to June 17, 
2008.  The Formula for Rating IVDS (intervertebral disc syndrome) 
Based on Incapacitating Episodes provides an alternative method 
of evaluating lumbar spine disability.  As discussed above, 
although the Veteran has been diagnosed with DDD (i.e., IVDS), 
service connection has not been established for this condition-
to include as a progression of the back disability for which 
service connection has been established.  However, even the Board 
consider all of the Veteran's low back symptomatology and 
evaluates the service-connected lumbar spine disability under the 
Formula specific to IVDS, an initial rating greater than 10 
percent, for the period prior to June 17, 2008, simply is not 
assigned.  In this regard, the Veteran denied any incapacitating 
episodes in the 12 months prior to the December 2006 VA 
examination and there is otherwise no evidence of any 
incapacitating episodes prior June 17, 2008.  

The Board reiterates that it has certainly considered the 
Veteran's assertions as to his spine symptoms-which he is 
certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, the criteria needed to support an increased 
rating for his lumbar spine disability-a showing of forward 
flexion limited to 60 degrees or less, combined range of motion 
less than 120 degrees, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, 
identification of separately ratable neurological 
manifestation(s) of the lumbar spine disability (distinct from 
those associated with multiple sclerosis)-are all medical 
findings which are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Hence, while the appellant's complaints have been 
considered, they are not considered more persuasive on these 
points than the objective medical findings which, as indicated 
above, do not support the claim for higher, schedular rating for 
the period in question.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point prior to June 17, 2008, was the disability 
under consideration shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (cited in the January 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required. See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown,9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disability under consideration, 
pursuant to Fenderson (cited above), for the period prior to June 
17, 2008, and that the claim for higher rating for this period 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating during this time period, 
that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).




ORDER

An initial rating in excess of 10 percent for lumbosacral strain, 
for the period prior to June 17, 2008, is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 20 percent for 
lumbosacral strain, from June 17, 2008, is warranted.

In this case, the most recent VA examination for the disability 
at issue was on June 17, 2008.  During the May 2010 Board 
hearing, the Veteran said that his low back symptoms have 
worsened since then.  He said that his low back pain has 
progressively worsened and that he has gained weight, which has 
exacerbated the problem.  In May 2010, he also submitted a letter 
from Dr. Gratch indicating that the Veteran is significantly 
disabled due to degenerative changes of the lumbar spine.  

The Board finds that, in view of allegations of worsening 
disability since the June 2008 VA examination and medical 
evidence of more severe disability, more contemporaneous medical 
findings are needed to evaluate the disability on appeal.  See 38 
C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide a veteran with a thorough and contemporaneous medical 
examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, may result in denial of the 
claim for a higher rating (as the claim, which emanates from an 
original claim for service connection, will be considered on the 
basis of the evidence of record, which, as noted above, is 
insufficient to rate the disability under consideration).  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are met 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal.  The RO's notice letter to the appellant should explain 
that he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of whether 
additional "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), consistent 
with Fenderson, is appropriate.  The RO's readjudication of the 
claim should also include consideration of all evidence added to 
the record since the RO's last adjudication of the claim (to 
include, for the sake of efficiency, evidence submitted during 
the May 2010 Board hearing, notwithstanding the waiver of initial 
RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a higher rating for lumbosacral 
strain from June 17, 2008.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
neurological and orthopedic examination, by 
physicians, at an appropriate VA medical 
facility.  The neurological examination should 
be conducted first, and that examination 
report made available to the VA orthopedic 
examiner in conjunction with his examination 
of the Veteran.

The entire claims file must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All indicated tests and studies 
(to include X-rays) should be accomplished, 
and all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed (typewritten) 
report.

Neurological examination - The physician 
should indicate the existence, and frequency 
or extent, as appropriate, of all neurological 
symptoms associated with the Veteran's lumbar 
spine disability-to include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent ankle 
jerk.  For each such symptom, the examiner 
should indicate whether any such symptom 
constitutes a separately ratable neurological 
manifestation of the Veteran's lumbar spine 
disability-separate and service-connected 
lumbosacral strain-separate and distinct from 
any neurological symptoms associated with 
multiple sclerosis; and, if so, the examiner 
should provide an assessment of the severity 
of each such manifestation (as mild, moderate, 
moderately severe, or severe).  

Orthopedic examination - The physician 
should conduct range of motion testing of the 
low back (expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific findings as 
to whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low back.  
If pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss due 
to pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional functional 
loss in terms of additional degrees of limited 
motion.  The examiner should also indicate 
whether there is any ankylosis of the spine, 
and if so, whether such is favorable or 
unfavorable, and the extent of such ankylosis.

Considering all neurological and orthopedic 
examination findings, the physician should 
offer an opinion as to whether the Veteran's 
DDD/IVDS represents an aspect of, or 
progression of, the lumbosacral strain for 
which service connection has been granted.  If 
not, the examiner should indicate whether it 
is possible to separate DDD/IVDS symptoms from 
those attributable to the Veteran's service-
connected disability.

If so, or if it is not possible to separate 
symptoms of IVDS symptoms from those of the 
service-connected disability, the examiner 
should render findings responsive the criteria 
for rating IVDS - specifically, comment as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  The 
examiner should opine whether, over the last 
12- month period, the Veteran's incapacitating 
episodes had a total duration of (a) less than 
two weeks; (b) at least two weeks but less 
than four weeks; (c) at least four weeks but 
less than six weeks; or (d) at least six 
weeks.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination(s) sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
service-connected low back disability, from 
June 17, 2008, in light of all pertinent 
evidence (to include the evidence submitted 
during the May 2010 Board hearing) and legal 
authority.  The RO's adjudication of the 
claim should include consideration of whether 
additional staged rating, pursuant to 
Fenderson (cited to above), is appropriate.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


